DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
portion of the through-core protrusion extending into at least a portion of the magazine cavity (claims 3 and 11);
extension of a portion of said overmolded body (claims 4 and 13)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 11 and 20 require “at least one core aperture/recess” and it is unclear if the limitation requires an aperture or a recess. The terms are presented as if they are interchangeable although they are not rendering the claim indefinite. For purposes of examination, it will be interpreted as an aperture to be consistent with the specification and to allow for the limitation directed to a portion of the through-core protrusion extending through the aperture and into the magazine cavity (as in claim 2 for example). Claims 2-10 and 12-19 are rendered indefinite for depending from one of claims 1 or 11.
Similarly, the preamble to each claim is directed to an “overmolded/through-molded firearm magazine” and it is unclear if the terms are being used interchangeably or if the invention is directed to either an overmolded magazine or a through-molded magazine. The examiner suggests use of a single term that is most appropriate for the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0281737 A1 to Cahill (“Cahill”) in view of US 10,161,697 B1 to Underwood et al. (“Underwood”) and NPL to RTP Company titled “Shut-Offs: Thermoplastic Elastomer Molding Guidelines: Overmolding Design Considerations” (hereinafter “RTP”).
Regarding claims 1 and 11, discloses an overmolded/through-molded firearm magazine (see Fig. 2), comprising: 
2one or more wall portions defining a magazine core (feed lip box 240), wherein 3said magazine core extends from a substantially open top portion (adjacent feed lips 214) to a 4substantially open bottom portion (not illustrated by necessary to accommodate travel of follower 242 within the magazine) and at least partially defines a core cavity (partially defined by inside surface 241); 
7an overmolded body 220 formed atop at least a portion of an 8exterior surface of said magazine core 240 ¶[0042]. 
Cahill further discloses circular sections 239 formed in the magazine core 240 that “engage with the polymer mold of the upper portion 220 and prevent the two pieces--the upper portion 220 and the metal feed lip box 240--from sliding relative to each other. The circular sections 239 lock the two pieces together in place”. ¶[0042]
Cahill does not explicitly discloses that the circular sections 239 are either an aperture or a recess formed through a portion of 6one or more of said one or more wall portions; and wherein at least a portion of said 9overmolded body extends at least partially through said at least one core 10aperture/recess, forming a through-core protrusion. However, Underwood teaches an overmolding process applied to firearm components (see Figs. 1A and 1B), the firearm components (11, 12) comprising apertures (31, 32) that are filled with an overmold material 53, 54 (2:45-53 and 3:5-12), the portions of the overmold material filling the holes defining a protrusion. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to 

    PNG
    media_image1.png
    621
    862
    media_image1.png
    Greyscale


	Regarding claims 2, 4, 11 and 13, Cahill, as modified, is silent regarding wherein at least a portion of said through-core protrusion extends into at least a portion of said magazine cavity. However, RTP teaches overmolding design considerations and offers examples of mechanical interlocks used to secure an overmolded component to a substrate containing apertures, the overmolded thermoplastic extending through the aperture and protruding past the opposing surface of the substrate. Therefore, it 
	Wherein the portion of the through-core protrusion that extends beyond the opposing surface and into the cavity has a radial portion that extends along the interior surface to integrally join the overmolded body within the core cavity.

    PNG
    media_image2.png
    232
    594
    media_image2.png
    Greyscale

	Regarding claims 3 and 12, Cahill, as modified, further discloses wherein said magazine cavity is defined by at least a portion of said one or 3more wall portions and said overmolded body (wherein the cavity is defined by inside surface 241 and the through core protrusions which extend through the apertures, as modified by Underwood, in the wall portions).
	Regarding claims 5, 6, 7, 14, 15 and 16, Cahill, as modified, further discloses wherein said magazine core 240 is substantially rigid (wherein the core is fabricated from metal, 5:25-30, wherein metal is rigid); wherein said overmolded body 220 is substantially resilient (wherein the overmolded body is fabricated from a polymer ¶[0034], wherein polymers are resilient).
claims 9 and 18, Cahill, as modified, further discloses a magazine core 240 that is made of metal ¶[0042] and is thereby opaque and an overmolded body 240 made of a polymer material ¶[0042].
Regarding claims 10 and 19, Cahill, as modified, further discloses wherein one or more outer surfaces of said overmolded body include a 3textured portion that is textured or includes tactile variations (wherein reinforcing belt 226 is raised and is therefore a tactile variation).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill, as modified, as applied to claims 1 and 8 above, and US 10,066,886 B2 to Vilardi et al. (“Vilardi”).
Regarding claims 8 and 17, Cahill, as modified, is silent regarding the polymer material of the overmolded body being substantially transparent or translucent. However, Vilardi discloses a firearm magazine (Fig. 1) comprising a first housing 60 fabricated of metal (5:25-30) and a body (housing 32) that is made of a transparent or translucent thermoplastic (7:23-33). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cahill, as modified, to have a the overmolded body be fabricated from a material that is transparent or translucent, as taught by Vilardi, so that the operator can quickly determine how many cartridges are loaded within the magazine (Valiardi, 8:1-5).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0281737 A1 to Cahill (“Cahill”) in view of US 10,161,697 B1 to Underwood et al. (“Underwood”) and US 10,066,886 B2 to Vilardi et al. (“Vilardi”).
Regarding claim 20, Cahill, as modified, discloses an overmolded/through-molded firearm magazine as set forth above for claims 1 and 11. Cahill, as modified, further discloses a magazine core 240 that is made of metal ¶[0042] and is thereby opaque and an overmolded body 240 made of a polymer material ¶[0042]. 
60 fabricated of metal (5:25-30) and a body (housing 32) that is made of a transparent or translucent thermoplastic (7:23-33). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cahill, as modified, to have a the overmolded body be fabricated from a material that is transparent or translucent, as taught by Vilardi, so that the operator can quickly determine how many cartridges are loaded within the magazine (Valiardi, 8:1-5). 
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/JOSHUA T SEMICK/Examiner, Art Unit 3641